Citation Nr: 0705609	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-37 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The Board remanded the case in May 2006 to satisfy certain 
due process concerns.  Upon completion of the action 
requested, the case was returned to the Board for further 
consideration.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was remanded in 
May 2006.  Unfortunately, the Board finds that remand is 
again necessary concerning the instant claim.

In May 2006, the Board determined that a May 2004 notice 
letter sent to the veteran, contrary to the mandates set out 
by the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), did not 
address the information and evidence necessary to 
substantiate the underlying claim for service connection, nor 
adequately inform him of the basis for the "prior denial" 
of his claim.  In Kent, the Court found that in a claim to 
reopen a previously denied claim for service connection, 38 
U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that specific element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

Pursuant to the Board's May 2006, the RO was to:

[S]end the veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must explain, in 
the context of a claim to reopen, what 
specific evidence is necessary to 
substantiate that specific element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection.  Kent.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The subsequently mailed notice letter to the veteran, dated 
in May 2006, informed him that he had previously been denied 
service connection for paranoid schizophrenia in July 2004, 
and that the period of time available for him to appeal this 
decision had expired.  This is clearly incorrect; the veteran 
perfected a timely appeal to the July 2004 RO rating 
decision, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for paranoid schizophrenia.  A remand confers, as 
a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, remand is mandatory.  Id.  

On further review the question also arises whether VA has 
ever previously denied entitlement to service connection for 
paranoid schizophrenia in a rating decision that is now final 
under 38 U.S.C.A. § 7105 (West 2002).  In this respect, both 
the July 2004 rating decision, as well as the September 2004 
statement of the case (SOC), indicate that service connection 
had been "previously denied" in 1954, because the evidence 
showed that the veteran's schizophrenia was first diagnosed 
in January 1954, and had its onset about three months prior 
to his hospitalization and diagnosis.  The Board finds, 
however, that the March 1954 rating decision only denied 
entitlement to pension benefits.  It did not adjudicate a 
claim for entitlement to service connection for 
schizophrenia, nor inform the veteran that entitlement to 
service connection for schizophrenia was denied.   Of course, 
if there is no prior final rating decision, then the issue 
before VA must be initially adjudicated by VA in a rating 
decision that addresses the merits of the claim rather than 
whether new and material evidence has been submitted.  38 
U.S.C.A. § 5108 (West 2002). 
 
Accordingly, the case is again REMANDED for the following 
action:

1.  The RO must review the file and 
determine whether service connection for 
paranoid schizophrenia was previously 
denied in a rating decision that is now 
final under 38 U.S.C.A. § 7105.  If not, 
a de novo consideration of the 
appellant's claim must be undertaken.
 
2.  If the RO determines that there is a 
prior final rating decision which denied 
entitlement to service connection for 
paranoid schizophrenia, then the RO must 
send the veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) which 
explains, in the context of a claim to 
reopen, what specific evidence is 
necessary to substantiate that specific 
element or elements required to establish 
service connection that were found 
insufficient in the previous final denial 
of service connection.  Kent.  The RO 
must also inform the veteran of the month 
and date that this last previously non-
appealed rating decision denying his 
claim for entitlement to service 
connection for schizophrenia was issued.  
The letter must specifically inform the 
veteran which portion of the evidence is 
to be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request that 
the veteran provide any evidence in his 
possession that pertains to his claim.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.   If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental SOC (SSOC).

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

